                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

EDWARD LEE GILLIAM,

            Plaintiff,

v.                                 Case No:      2:16-cv-255-FtM-29UAM

U.S. DEPARTMENT OF VETERANS
AFFAIRS,

            Defendant.


                                   ORDER

      This matter comes before the Court on plaintiff's Motion for

the Record and Court Reconsideration (Doc. #82) filed on April 25,

2019.    For the reasons set forth below, the motion is denied.

      On March 27, 2019, the Court dismissed plaintiff’s Third

Amended Complaint with prejudice because plaintiff failed to state

a legally sufficient cause of action.            (Doc. #75.)    On April 1,

2019, plaintiff filed a motion for reconsideration, arguing the

Court    erroneously   dismissed   the   Third    Amended   Complaint    with

prejudice.     (Doc. # 78.)     The Court denied plaintiff’s motion

because plaintiff failed to identify a “need to correct clear error

or   prevent   manifest   injustice.”      Sussman    v.    Salem,   Saxon   &

Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994).             (Doc. #81,

p. 3.)

      Plaintiff filed the instant motion on April 25, 2019 and again

argues the Court erred in dismissing the Third Amended Complaint
with prejudice.         Plaintiff cites to the Middle District of Florida

case Atkinson v. U.S. Dep’t of Veteran Affairs, 8:10-cv-01482-MSS-

TBM, which he describes as a retaliation law suit that was settled

by the Department of Veteran Affairs (the VA) and resulted in a

one million dollar judgment awarded to “police officers, doctors,

nurses and other administrative personnel between the years of

2010 and 2014” – the time period during which plaintiff alleges

the retaliation against him occurred at the VA.                  Plaintiff argues

the   Court      “continues       to   ignore”     this    “clearly   documented

evidence,”       which     he     contends     supports    the    Third    Amended

Complaint’s retaliation claims.              (Doc. #82, p. 1.)     Plaintiff also

argues    that    the    Court     “ignores”     that   “Chief    Robert   Shogren

concealed     incendiary        allegations    against    [Plaintiff]      for   ten

hostile months while alerting the supervisory staff to target him

for removal . . . .”            (Id., pp. 1-2.)

      The     existence     of     Atkinson      and    Plaintiff’s    conclusory

allegations regarding Chief Robert Shogren have no bearing on

whether the Third Amended Complaint alleged a legally sufficient

cause of action.1         Thus, for the foregoing reasons, and for the


      1Plaintiff also appears to argue that the Court overlooks
the fact that the police officer plaintiffs in Atkinson are valid
comparators in support of the Third Amended Complaint’s various
discrimination claims. To plead a discrimination claim, however,
a plaintiff must identify a comparator who was treated “more
favorably than []he was treated.”      Trask v. Sec’y, Dep’t of
Veterans Affairs, 822 F.3d 1179, 1192 (11th Cir. 2016)(emphasis
added)(citation omitted). Plaintiff’s citation to Atkinson does


                                       - 2 -
reasons previously stated by the Court, Plaintiff has failed to

identify a “need to correct clear error or prevent         manifest

injustice.”   Sussman, 153 F.R.D. at 694.   Plaintiff’s motion is

therefore denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff's Motion for the Record and Court Reconsideration

(Doc. #82) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this   6th    day of

May, 2019.




Copies:
Parties and Counsel of Record




not alter the Court’s previous finding that Plaintiff failed to
identify such a comparator.



                                 - 3 -
